Exhibit 10.1

 

AMENDMENT TO
AMENDED AND RESTATED LOAN AGREEMENT

 

This AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT (the “Amendment”) is
executed and delivered by and among BANK OF AMERICA, N.A., a national banking
association, as Administrative Agent (together with its successor and assigns
“Administrative Agent”) for the ratable benefit of BANK OF AMERICA, N.A. (“Bank
of America”) and REGIONS BANK, an Alabama banking corporation (“Regions Bank”)
(Bank of America and Regions Bank, together with their respective successors and
assigns, are collectively referred to herein as the “Lenders”) and BHFS I, LLC,
a Delaware limited liability company, BHFS II, LLC, a Delaware limited liability
company, BHFS Ill, LLC, a Delaware limited liability company, BHFS IV, LLC, a
Delaware limited liability company, BHFS Theater, LLC, a Delaware limited
liability company, and Behringer Harvard Frisco Square LP, a Delaware limited
partnership (collectively, the “Borrowers”). Borrowers, Administrative Agent,
and Lenders are hereinafter each called a “Party” and collectively the
“Parties.”

 

RECITALS

 

A.                               Effective on or about December 27, 2012, the
Parties executed that certain Amended and Restated Loan Agreement (“Loan
Agreement”) regarding the reinstatement, renewal, modification and extension of
the Notes under the Loan Documents, evidencing the Loan.

 

B.                               The Parties desire to amend the Loan Agreement
to revise the maturity dates of the Notes.

 

C.                               Capitalized terms used in this Amendment
without definition herein have the meaning given to them in the Loan Agreement.

 

AGREEMENT

 

In consideration of the recitals and of the mutual promises and covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Lender, Borrowers, and Guarantors
agree as follows:

 

1.                                 Maturity Date. The definition of “Maturity
Date” located in Exhibit “D” of the Agreement is deleted in its entirety and
replaced with the following:

 

“Maturity Date” means, as to each Loan, February 1, 2018, as it may be earlier
terminated or extended in accordance with the terms hereof”

 

2.                                 Execution and Delivery. This Amendment may be
executed in any number of counterparts, and all counterparts taken together
shall constitute a single executed agreement. This Amendment may be delivered
electronically, including, but not limited to, in the form of a facsimile copy,
subsequently confirmed by delivery of the original executed document.

 

3.                                 Notice of Final Agreement. THIS AMENDMENT
REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY

 

1

--------------------------------------------------------------------------------


 

EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN LENDER AND ANY OF THE
PARTIES.

 

IN WITNESS WHEREOF the parties have executed this Amendment this 29th day of
March, 2013.

 

 

ADMINISTRATIVE AGENT and LENDER:

 

 

 

BANK OF AMERICA, N.A., a national banking
association

 

 

 

 

 

By:

/s/ Michael E. Olson

 

 

Michael E. Olson, Senior Vice President

 

 

 

LENDER:

 

 

 

REGIONS BANK,
an Alabama corporation

 

 

 

By:

 

 

 

B. Lynn Johnston, Sr. Vice President

 

 

 

By:

/s/ John Cutcliff

 

 

John Cutcliff, Sr. Vice President

 

 

 

 

 

BORROWERS:

 

 

 

BHFS I, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Michael O’Hanlon

 

 

Michael O’Hanlon

 

 

President and Chief Executive Officer

 

 

 

 

 

BHFS II, LLC, a Delaware limited liability
company

 

 

 

 

 

By:

/s/ Michael O’Hanlon

 

 

Michael O’Hanlon

 

 

President and Chief Executive Officer

 

2

--------------------------------------------------------------------------------


 

 

BHFS III, LLC, a Delaware limited liability
company

 

 

 

 

 

By:

/s/ Michael O’Hanlon

 

 

Michael O’Hanlon

 

 

President and Chief Executive Officer

 

 

 

 

 

BHFS IV, LLC, a Delaware limited liability
company

 

 

 

 

 

By:

/s/ Michael O’Hanlon

 

 

Michael O’Hanlon

 

 

President and Chief Executive Officer

 

 

 

 

 

BHFS THEATER, LLC, a Delaware limited liability
company

 

 

 

 

 

By:

/s/ Michael O’Hanlon

 

 

Michael O’Hanlon

 

 

President and Chief Executive Officer

 

 

 

BEHRINGER HARVARD FRISCO SQUARE LP,
a Delaware limited partnership

 

 

 

 

By:

BP-FS GP, LLC, a Delaware limited liability
company, its general partner

 

 

 

 

 

 

By:

/s/ Michael J. O’Hanlon

 

 

 

Michael J. O’Hanlon, President and

 

 

 

Chief Executive Officer

 

3

--------------------------------------------------------------------------------